Case: 15-60474   Document: 00513691311     Page: 1   Date Filed: 09/23/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                 No. 15-60474                            FILED
                                                                 September 23, 2016

DRESSER-RAND COMPANY,                                               Lyle W. Cayce
                                                                         Clerk
              Petitioner - Cross Respondent

v.

NATIONAL LABOR RELATIONS BOARD,

              Respondent - Cross Petitioner




        On Petition for Review and Cross-Application for Enforcement
             of an Order of the National Labor Relations Board


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      In 2007, Dresser-Rand and CWA Local 313 sought to negotiate the
renewal of the union-members’ employment contract but could not reach
agreement. After a four-month strike, the parties had still not agreed on a
contract. The union called off the strike and agreed to return to work without
a contract.    At that point, however, Dresser-Rand locked out the union
employees. After a week, Dresser-Rand reversed course and allowed the union
members to return to work.
      The National Labor Relations Board held that the lockout violated the
National Labor Relations Act. On appeal, the parties agree that whether the
lockout violated the Act is determined by Dresser-Rand’s motivation for the
    Case: 15-60474    Document: 00513691311     Page: 2   Date Filed: 09/23/2016



                                 No. 15-60474
lockout: “if the lockout was motivated by antiunion animus, it was illegal; if
the lockout was not motivated by antiunion animus, it was permissible. The
NLRB found that the lockout was motivated by antiunion animus based on
actions that Dresser-Rand took after the lockout ended.
      Dresser-Rand petitions for review of the NLRB order, arguing that 1) its
post-lockout conduct was lawful; 2) even if the post-lockout conduct was not
lawful, this conduct was not, itself, motivated by animus; and 3) even if the
later conduct was motivated by animus, it does not show that the lockout was
also motivated by animus.
      We hold that much of the later conduct did not violate the Act and the
conduct that did violate the Act was not motivated by animus. Accordingly,
these violations do not establish that the lockout was motivated by antiunion
animus. We therefore grant in part and deny in part Dresser-Rand’s petition
to deny enforcement of the NLRB order; correspondingly, we deny in part and
grant in part the NLRB’s cross-application for enforcement.
                                       I.
      Dresser-Rand, a company headquartered in Texas, operates multiple
factories across the country. One of those factories, in Painted Post, New York,
employs a workforce comprised of members in the Industrial Division of the
Communications Workers of America, Local 313 Union who are covered under
a collective-bargaining agreement.      In 2007, the then-current collective
bargaining agreement was scheduled to expire. Anticipating this expiration,
the parties began early meetings in April. The early talks did not produce an
agreement, so the parties began regular negotiations in July. By August 4, the
negotiations had still produced no agreement and the collective-bargaining
agreement expired. The union called for a strike and, initially, all members of
the union participated in the strike. This strike would ultimately last for over
four months.
                                       2
     Case: 15-60474       Document: 00513691311         Page: 3    Date Filed: 09/23/2016



                                      No. 15-60474
       During the strike, Dresser-Rand attempted to continue production. To
do so, it initially hired temporary replacements and, later, hired permanent
replacements. About a month into the strike, thirteen of the strikers made an
unconditional offer to return to work.            They crossed the picket lines and
resumed work; we, like the parties, refer to these employees as the
“crossovers.” Dresser-Rand and the union continued to bargain during the
strike, meeting three times.
       On November 19, the union called off the strike and made an
unconditional offer to return to work. On November 23, Dresser-Rand rejected
this offer and instituted a lockout, an employer negotiating tactic to pressure
unions into a contract by withholding work until agreement is reached. During
this lockout, Dresser-Rand continued to operate with a small workforce
consisting primarily of permanent replacements hired during the strike. All
employees who had participated in the strike were precluded from working at
Dresser-Rand during the lockout. On advice of counsel, Dresser-Rand also
locked out the crossovers, along with the other strikers, because it believed
that failing to lockout the crossovers would violate labor law. 1 When it did so,
Dresser-Rand informed the departing crossovers that they would be hired back
as soon as it could legally do so. In the meantime, Dresser-Rand informed the
union that it would end the lockout if the union agreed to Dresser-Rand’s
bargaining demands.
       Six days into the lockout, Dresser-Rand changed course and agreed to
lift the lockout.       Dresser-Rand announced this decision on Thursday,
November 29. Shortly after this announcement, the union told Dresser-Rand


       1 Dresser-Rand believes that Local 15, Int’l Bhd. Elec. Workers v. NLRB (“Midwest
Generation”), 429 F.3d 651, 661 (7th Cir. 2005) established that employers must lockout every
employee who participated in a strike, even crossovers. The Board argues that the law in
this area is “unsettled,” and thereby concedes, at a minimum, that Dresser-Rand would have
risked violating labor law if it had not locked out the crossovers.
                                             3
     Case: 15-60474      Document: 00513691311         Page: 4    Date Filed: 09/23/2016



                                      No. 15-60474
that the union would tell members to show up for work on Friday at 7:00 AM.
Dresser-Rand replied that 7:00 would not work and that Dresser-Rand needed
to assess its manpower needs. The parties spoke on the phone, and discussed
negotiating a recall procedure. Without waiting for this negotiation, however,
Dresser-Rand informed the crossovers that they could return to work.
       Dresser-Rand attempted to negotiate with the union over a process for
returning strikers to work, but the union was mostly non-responsive.
Specifically, late Friday afternoon, Dresser-Rand informed the union that it
would recall striking employees based on seniority and job performance;
Dresser-Rand also proposed that it contact employees based on this list
beginning on Sunday. The union representative responded briefly via email,
saying that he was traveling but would have access to email; he neither agreed
nor objected to Dresser-Rand’s recall proposal or timeline.                  On Sunday,
Dresser-Rand sent the union the names of non-crossover strikers, listed in the
order Dresser-Rand proposed to recall them.                   Without hearing either
agreement or disagreement from the union, Dresser-Rand began recalling
employees that same day.
       One employee, Kelvin Brown, was not on the recall list. Dresser-Rand
determined that Brown had engaged in picket-line misconduct and thus
decided not to recall him, effectively firing him. 2
       After the recall was implemented, Dresser-Rand unilaterally changed its
policy regarding paid lunch breaks for weekend overtime work. Dresser-Rand
previously had a longstanding policy of providing paid twenty-minute lunch



       2 The alleged misconduct had occurred back in September, before the lockout. Near
the picket line, a collision occurred between two vans carrying crossovers and replacement
workers. A Dresser-Rand security guard stated that Brown had, at some point, “jumped onto
the front of the van or pretended like he got hit.” As a result of this incident, Brown was
arrested for and convicted of disorderly conduct. Dresser-Rand investigated the incident but
did not interview Brown before deciding to omit his name from the recall list.
                                             4
    Case: 15-60474    Document: 00513691311    Page: 5   Date Filed: 09/23/2016



                                No. 15-60474
breaks to any employees working weekend overtime shifts of at least seven
hours. This policy was not memorialized in any contract. After the recall,
Dresser-Rand ended this policy. It did not discuss this change with the union.
      In late April 2008, a recalled employee was attending a department
meeting.   This employee, Marion Cook, stated that “there were too many
salaried workers and too many scabs for it to be safe to work.” Dresser-Rand
subsequently suspended Cook without pay for “violating common decency or
morality on company property” based on his use of the word “scab.”
      In August and September, Dresser-Rand recalled the last of the striking
employees (those lowest on the recall list). Dresser-Rand informed twenty-
three of these employees that they had lost their accrued paid vacation because
they had not worked at least 900 hours in the preceding twelve months. (These
employees had been striking, locked out, or waiting on the recall list for that
period.)
      The employees worked without a contract until 2009, when they finally
reached an agreement.
      Subsequently, the union filed various unfair labor practice charges
against Dresser-Rand which were tried before an administrative law judge in
a nine-day trial in 2009. The ALJ determined that Dresser-Rand illegally
locked out employees, illegally recalled employees after the lockout, illegally
disciplined two strikers after the lockout, and illegally effectuated new
employment terms after the strike.        In 2012, the NLRB affirmed this
determination. That affirmance was invalidated by NLRB v. Noel Canning,
134 S. Ct. 2550 (2014), and remanded to the NLRB. In 2015, a divided panel
of the NLRB affirmed again. Dresser-Rand filed a petition for review in our
court, requesting that we deny enforcement of the NLRB order; the NLRB filed




                                      5
    Case: 15-60474      Document: 00513691311        Page: 6    Date Filed: 09/23/2016



                                    No. 15-60474
a cross-application seeking to enforce the order. The union intervened on
behalf of the NLRB. 3
                                           II.
      We uphold the NLRB’s factual findings “if [they are] supported by
substantial evidence on the record considered as a whole.” Mobil Expl. &
Producing U.S., Inc. v. NLRB, 200 F.3d 230, 237 (5th Cir. 1999). “Motive is a
factual matter” in NLRB proceedings and thus is subject to appellate review
as a factual finding. NLRB v. Mini-Togs, Inc., 980 F.2d 1027, 1032 (5th Cir.
1993). Legal questions, such as questions of contractual interpretation, are
reviewed de novo. Strand Theatre of Shreveport Corp. v. NLRB, 493 F.3d 515,
518 (5th Cir. 2007).
                                          III.
      The NLRB argues that Dresser-Rand violated Sections 8(a)(3) and
8(a)(1) of the National Labor Relations Act in multiple ways. We address each
argument in turn. 4
A. The preferential recall of crossovers.
      It is an unfair labor practice for an employer “by discrimination in regard
to hire or tenure of employment or any term or condition of employment to
encourage or discourage membership in any labor organization.” 29 U.S.C. §
158(a)(3). The NLRB argues that Dresser-Rand violated this section by first
recalling crossovers before recalling full-term strikers, thereby allegedly
retaliating against full-term strikers for their union activity.
      The Supreme Court has addressed a similar stratagem: in TWA, the
Court held that an employer, who had hired crossovers during a strike, was


      3  Because the union and the NLRB advance similar arguments, we do not distinguish
between them except where necessary.
       4 Dresser-Rand’s petition does not challenge the NLRB’s finding that Dresser-Rand

violated labor law by suspending Cook for saying “scab.” We therefore do not address this
issue.
                                           6
     Case: 15-60474      Document: 00513691311         Page: 7    Date Filed: 09/23/2016



                                      No. 15-60474
not required to dismiss those crossovers when the strike ended and more senior
employees returned to work; instead, the employer could permissibly leave
those crossovers in place, effectively granting them preference above all full-
term strikers. Trans World Airlines, Inc. v. Indep. Fed’n of Flight Attendants,
489 U.S. 426 (1989) (“TWA”). 5 Thus, if Dresser-Rand had not instituted a
lockout, TWA would clearly govern and Dresser-Rand could permissibly have
retained the crossovers in preference to the full-term strikers.
       Here, however, Dresser-Rand did lockout employees, including the
crossovers. According to the NLRB, that difference is decisive. The NLRB
argues that, once the crossovers were locked out, the positions they had filled
during the strike were vacant and thus Dresser-Rand had a duty to fill those
positions without providing preference to the crossovers. In support of this
position, the NLRB cites Peerless Pump Co., 345 NLRB 371 (2005). In Peerless
Pump, the Board held that the company could not grant recall preference to
employees who had agreed to crossover but had not yet returned to work. Id.
at 376.
       Dresser-Rand, on the other hand, cites to NLRB v. Delta-Macon Brick &
Tile Co., 943 F.2d 567 (5th Cir. 1991). Delta Macon held that:
       when the company temporarily lays off a permanent striker
       replacement . . . [this temporary layoff does not create a vacancy
       that must be made available to strikers] so long as the laid-off,
       permanent striker replacement has a reasonable expectancy that
       he will be recalled by the company following the layoff. This is so
       because an employer may promise permanent striker
       replacements that if they are subsequently laid off the layoff will
       not create vacancies that the employer must fill by recalling the
       strikers whom the replacement workers had replaced and who by
       definition will have greater seniority, having been hired earlier.
       When laid-off, permanent striker replacements have an objectively


       5 TWA was decided under a different statutory scheme but the parties agree that it is
controlling precedent here. See Encino Tarzana Reg. Med. Ctr., 332 NLRB 914 (2000).
                                             7
     Case: 15-60474       Document: 00513691311         Page: 8     Date Filed: 09/23/2016



                                       No. 15-60474
       reasonable expectancy of recall, the employer may recall them
       ahead of the unreinstated strikers.
Id. at 572 (citations and quotations omitted) (emphasis added). Dresser-Rand
further argues that the crossovers had a “reasonable expectancy of recall”
because Dresser-Rand told them that they would be recalled immediately after
the lockout ended.
       Accordingly, we must decide whether locking-out crossovers created a job
vacancy (which then must be filled by returning strikers) or whether it
constituted a temporary layoff from the job (in which case the crossovers would
have priority over the returning strikers). We hold that, on the facts of this
case, the crossovers were more similar to temporarily-laid-off replacement
workers. Here, the crossovers occupied a job position (as crossovers) for a
period of months before they were locked out for only a few days. Moreover,
the crossovers were told, before being locked out, that they would resume their
then-current positions as soon as the lockout ended. Thus, recalling them first
simply allowed them to return to the position they had been permanently
performing. 6 We therefore hold that substantial evidence does not support the
NLRB’s conclusion that Dresser-Rand violated labor law by recalling the
crossovers before recalling the current strikers. In short, the jobs occupied by
crossovers were not vacant positions to be filled by returning strikers.
B. Unilateral recall procedure.
       The Board next argues that Dresser-Rand violated labor law by
implementing a recall procedure without properly collaborating with the union
about the details of that procedure. It is fundamental that employers are
generally required “to bargain collectively with the representatives of [their]



       6 We expressly decline to address the scenario of a substantially longer lockout, where
recalling crossovers might appear to be more of an (impermissible) reward for crossing over
and less of a practice of keeping current employees in positions they had recently occupied.
                                              8
    Case: 15-60474    Document: 00513691311     Page: 9   Date Filed: 09/23/2016



                                 No. 15-60474
employees.” 29 U.S.C. § 158(a)(5). A union may waive the right to bargain but
will not “be held to have waived bargaining over a change that is presented to
it as a fait accompli.” Gulf States Mfg., Inc. v. NLRB, 704 F.2d 1390, 1397 (5th
Cir. 1983). The NLRB argues that Dresser-Rand did not bargain with the
union but instead presented the union with a fait accompli method of recalling
employees and then implemented that method without input from the union.
According to the Board, Dresser-Rand did this despite knowing that the union
would prefer a different recall procedure.
      Dresser-Rand responds that it attempted to contact the union over a
several-day period and that the union’s failure to respond to Dresser-Rand’s
suggestions could reasonably be interpreted as agreement to the procedure—
especially when the union knew that time was of the essence.
      We do not believe that the Board’s conclusion is supported by
substantial evidence. Instead, the record is plain that time was of the essence
as Dresser-Rand began the recall. It made its intentions clear to the union
representatives, and kept the union informed at each step. The parties had
agreed that recall negotiations would go on through their lawyers. The union
agreed that the recall should begin as soon as possible and stated its position
that the workers be recalled by seniority. The union had ample opportunity to
make another counterproposal after it received notice of Dresser-Rand’s
proposal. In sum, the evidence does not reasonably suggest that Dresser-Rand
failed to bargain or that it stated its terms as a fait accompli. Under the well-
understood, urgent circumstances, the union had a reasonable, albeit brief,
opportunity to bargain and suggest counter-terms, but it failed to do so. See
N.L.R.B. v. Pinkston-Hollar Const. Servs., Inc., 954 F.2d 306, 310 (5th Cir.
1992) (“[W]hen an employer notifies a union of proposed changes in terms and
conditions of employment, it is incumbent upon the union to act with due
diligence in requesting bargaining. Any less diligence amounts to a waiver by
                                       9
   Case: 15-60474     Document: 00513691311     Page: 10   Date Filed: 09/23/2016



                                 No. 15-60474
the bargaining representative of its right to bargain.”) (citations omitted);
Nabors Trailers, Inc. v. N.L.R.B., 910 F.2d 268, 273 (5th Cir. 1990) (“[T]here is
no violation of the [NLRA], even in the absence of an impasse, if the employer
notifies the union that it intends to institute the change and gives the union
the opportunity to respond to that notice.”).
      We therefore hold that substantial evidence does not support the NLRB’s
conclusion that Dresser-Rand refused to bargain with the union over the recall
procedure.
C. Failing to recall Brown based on the picket-line incident.
      The NLRB argues that Dresser-Rand violated labor law by failing to
recall Kelvin Brown.      The parties agree that Dresser-Rand could not
permissibly refuse to recall Brown unless he had engaged in serious
misconduct sufficient to justify dismissing him.      See, e.g., Newport News
Shipbuilding & Dry Dock Co. v. N.L.R.B., 738 F.2d 1404, 1408 (4th Cir. 1984)
(“An employer who refuses or delays the reinstatement of strikers who have
engaged in a protected strike violates § 8(a)(3) and (1) of the Act unless he can
show ‘legitimate and substantial business justifications’ for his actions. A
showing that an employee engaged in serious strike misconduct constitutes
such justification.”) (citations and quotations omitted).       They disagree,
however, about the seriousness of Brown’s misconduct.
      Dresser-Rand discharged Brown after police arrested him for disorderly
conduct and after a police officer stated that Brown “pretended like he got hit
by the [van bringing in workers].” The fact that an arrest was made does
always not establish, as a matter of law, that discharge was proper. See
Newport News, 738 F.2d at 1411 (4th Cir. 1984) (analyzing the propriety of
discharging an employee on the merits, even though the employee had been
charged by the police). Nonetheless, police involvement does provide some
evidence that the misconduct was serious. According to Dresser-Rand, this
                                       10
   Case: 15-60474    Document: 00513691311      Page: 11   Date Filed: 09/23/2016



                                 No. 15-60474
misconduct was severe enough to justify discharging Brown because it put
Brown and others in danger.
      The Board responds, however, that Brown’s conduct did not result in
harm to anyone, did not injure anyone, and seems not to have delayed any
employees significantly. Thus, according to the NLRB, Brown’s misconduct
was minor enough that he could not have been permissibly discharged.
      While we must accept the Board’s factual findings so long as they are
supported by substantial evidence, “[t]he Board’s decision on whether or not
strike misconduct is serious enough to deny reinstatement is a legal conclusion
that we, of course, are free to accept or reject.” Newport News, 738 F.2d at
1408. See also, e.g., N.L.R.B. v. E-Systems, Inc., 642 F.2d 118, 122 (5th Cir.
1981) (finding that “substantial evidence” supported the Board’s factual
determinations but rejecting the Board’s “legal appraisal of the incident”).
Further, other circuits have drawn the “serious misconduct” line at “conduct
that is intended to threaten or intimidate nonstrikers.” Newport News, 738
F.2d at 1408 (citations and quotations omitted). Accord, e.g., N.L.R.B. v. W.C.
McQuaide, Inc., 552 F.2d 519, 528 (3d Cir. 1977) (“The test is whether the
misconduct is such that, under the circumstances existing, it may reasonably
tend to coerce or intimidate employees in the exercise of rights protected under
the Act.”); Richmond Recording Corp. v. N.L.R.B., 836 F.2d 289, 295 (7th Cir.
1987) (“Strike misconduct becomes serious if it reasonably tends to coerce or
intimidate.”).
      Brown placed his body in front of a van bringing in non-strikers and
pretended that he was hit by the van. His conduct was clearly meant to
intimidate or coerce the non-strikers in the van. And it was egregious enough
to compel police involvement. Although it is not clear from the record whether
the van was moving at the exact moment that Brown moved in front of the van,
the van was attempting to move through a dense crowd of picketers. Brown’s
                                      11
   Case: 15-60474     Document: 00513691311      Page: 12   Date Filed: 09/23/2016



                                  No. 15-60474
conduct could have injured himself and caused substantial disruption. In
short, Brown’s misconduct was “sufficiently serious to disqualify him for
employment,” E-Systems, Inc., 642 F.2d at 121, and consequently, Dresser-
Rand did not violate the NLRA by refusing to recall Brown.
D. Denying strikers their accrued vacation benefits
      Before the strike, the 2004 collective-bargaining agreement established
that any employee who worked at least 900 hours in a calendar year “shall at
the end of such year be entitled, irrespective of any subsequent occurrence, to
a minimum vacation with pay in the following calendar year.” Restated: An
employee is entitled to no vacation in the first year of his employment; if in his
first year he works at least 900 hours, he is then entitled to vacation in his
second year; similarly, he is entitled to paid vacation in his third year only if
he worked 900 hours in his second.
      Dresser-Rand concluded that this language meant that vacation pay for
striking employees (who struck in August, 2007) did not vest under this
agreement, because these employees did not reach the end of 2007 under that
agreement. Instead, in November 2008—at the end of the strike—they were
governed by the implemented agreement, which entitled them to paid vacation
only if they worked 900 hours in the previous twelve months. Thus, Dresser-
Rand concluded that those employees who, between the strike, the lockout, and
waiting on the recall list, were out of work for more than twelve months were
not entitled to paid vacation in 2009 because they had not worked 900 hours
in the preceding year, 2008—they had been striking, locked out, or awaiting
recall for much of that year. This argument is a plausible reading of the 2004
agreement and of the implemented agreement; indeed, if we were interpreting
those agreements on a blank slate, we might read it similarly.
      According to the Board, we are not interpreting this provision de novo.
Instead, the Board argues, we must interpret the 2004 agreement with
                                       12
    Case: 15-60474    Document: 00513691311      Page: 13   Date Filed: 09/23/2016



                                  No. 15-60474
reference to a previous arbitration that resolved the meaning of the same
contractual language. This arbitration had concluded that, if “an employee . . .
worked the requisite number of hours to be eligible for vacation in [one]
calendar year[,] [then] upon recall in a subsequent calendar year [that
employee will] be immediately eligible to take vacation.” In other words, if an
employee was eligible for paid vacation in the year a strike began, then he
would be immediately eligible for paid vacation when recalled—even if he had
not worked the required number of hours in the calendar year preceding his
recall.     Under this interpretation, the recalled strikers should have
immediately been eligible for the vacation they accrued under the 2004
agreement when they returned.        The Board notes that “it is the arbiter’s
construction [of the agreement] which was bargained for [and thus] . . . an
arbiter’s award does not merely help explain the parties’ agreement; ‘the
arbitrator’s interpretation is the parties’ agreement.’” (quoting Penn. Am.
Water Co., 359 NLRB No. 142 (2013)) (citation omitted) (emphasis added).
Thus, according to the Board, Dresser-Rand erred in denying the accrued
vacation.
      Dresser-Rand, however, argues that this “thirty-year-old arbitration
agreement . . . [is] simply inapposite” because it “did not address the facts here
[] where the existing agreement was replaced by new terms.” We agree. The
new implemented agreement went into effect before the end of the year. Thus,
the 2004 agreement was no longer in effect and the fact that the vacation time
was frozen under that agreement is irrelevant. Accordingly, we hold that
Dresser-Rand did not commit an unfair labor practice in this respect.
E. Changing the paid-lunch-break policy without bargaining
      Finally, Dresser-Rand argues that it did not violate labor law when it
changed its policy of providing paid lunch breaks for weekend shifts of over
seven hours. The parties agree that paid lunch breaks were not required under
                                       13
   Case: 15-60474    Document: 00513691311      Page: 14   Date Filed: 09/23/2016



                                 No. 15-60474
the terms of the 2004 agreement and were not required under the implemented
agreement. The Board argues, however, that Dresser-Rand was bound by past
practice and could not unilaterally change that practice—even if that practice
was not mandated by the agreement. To support this claim, the Board cites
Bonnell/Tredegar Indus., Inv. v. NLRB, 46 F.3d 339, 344 (4th Cir. 1995). But
Bonnell does not support this claim. Instead, Bonnell says only that
      collective bargaining agreements may include implied as well as
      express terms. An employer’s established past practice can
      become an implied term of a collective bargaining agreement.
      [P]arties’ collective agreement includes both the specific terms set
      forth in the written agreement and any well established practices
      that constitute a ‘course of dealing’ between the carrier and
      employees. Past practices rise to the level of an implied agreement
      when they have ripened into an established and recognized custom
      between the parties.
Id. (citations and quotations omitted). This holding does not establish, as the
Board argues, that a “course of dealings” can persist from one agreement to the
next. Moreover, in Bonnell, the employer followed a longstanding custom in
the first year governed by an agreement, and then changed that policy the
following year—a year governed by the same agreement.             Dresser-Rand
convincingly argues that “[w]hatever past practice had been grafted onto [the
2004 agreement] ended when the 2004 agreement expired and was replaced by
the implemented terms.”
      This argument is especially strong given the months-long strike, the
intensive bargaining over a new contact and, ultimately, a new contract with
no reference supporting the practice.      The justification for treating past
practice as an implied term of an agreement is that parties can come to rely on
a practice and can reasonably expect that practice to continue over time.
When, however, the relationship between the parties is disrupted by a lengthy
strike and a new, hard-fought contract, the parties cannot reasonably expect

                                      14
   Case: 15-60474     Document: 00513691311      Page: 15   Date Filed: 09/23/2016



                                 No. 15-60474
all gratuitous practices to pick up as though there had been no interruption.
Here, the union had little to no reliance interest in unwritten customs that had
built up around the old contract—and thus these prior customs were not
silently adopted as a part of the new contract regime. This conclusion is further
bolstered by the changes in Dresser-Rand’s practices regarding weekend work
more generally. Accordingly, we hold that Dresser-Rand’s treatment of lunch
breaks did not violate the NLRA.
F. The lockout
      Finally, we consider whether the lockout itself was illegal. The NLRB
concedes, as it must, that lockouts can be legal.      Indeed, lockouts are an
important negotiation tool for employers, and the Supreme Court has explicitly
reaffirmed the importance of protecting their viability. NLRB v. Brown, 380
U.S. 278, 284 (1965). As both parties agree, this lockout was impermissible
only if it was motivated by antiunion animus, instead of the desire to negotiate.
      The NLRB has argued in this appeal that it can show animus by pointing
to post-lockout conduct motivated by animus. As discussed above, however,
substantial evidence does not support the finding that the post-lockout conduct
was motivated by animus and the Board has not offered any further evidence
to show that the lockout was motivated by animus. Accordingly, we hold that
substantial evidence does not support a finding that the lockout was in
violation of the National Labor Relations Act.
                                      IV.
      In conclusion, we hold that the following NLRB findings were not
supported by substantial evidence: the finding that the lockout was illegal, the
finding that Dresser-Rand’s treatment of crossovers was illegal, the finding
that Dresser-Rand illegally failed to negotiate a recall procedure, the finding
that Dresser-Rand illegally failed to recall Brown, the finding that Dresser-
Rand’s modification of the lunchbreak policy was illegal, and the finding that
                                       15
   Case: 15-60474     Document: 00513691311     Page: 16   Date Filed: 09/23/2016



                                 No. 15-60474
Dresser-Rand’s treatment of vacation time was illegal.         Accordingly, the
Board’s order is denied enforcement in those respects. Dresser-Rand does not
challenge the NLRB finding that Cook was improperly suspended. Thus, the
Board’s order is due to be enforced in that respect.
      Accordingly, Dresser-Rand’s petition is GRANTED IN PART and
DENIED IN PART and the NLRB’s cross-application is correspondingly
DENIED IN PART and GRANTED IN PART, as stated in the preceding
paragraph.




                                       16